Name: Commission Regulation (EEC) No 1882/81 of 8 July 1981 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7. 81 Official Journal of the European Communities No L 187/25 COMMISSION REGULATION (EEC) No 1882/81 of 8 July 1981 fixing the export refunds on eggs  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organi ­ zation of the market in eggs ( l ), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2774/75 of 29 October 1975 (3) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ; HAS ADOPTED THIS REGULATION : Article 1 The list of products on which, when they are exported in the natural state , the export refund referred to in Article 9 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 9 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1981 . For the Commission The President Gaston THORN 0) OJ No L 282, 1 . 11 . 1975, p . 49 . (3 ) OJ No L 282, 1 . 11 . 1975, p . 68 . (2 ) OJ No L 291 , 19 . 11 . 1979, p. 17. No L 187/26 Official Journal of the European Communities 9 . 7 . 81 ANNEX to the Commission Regulation of 8 July 1981 fixing the export refunds on eggs CCT heading No Description Refund ECU/ 1 00 units 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : For all exports except to the United States of America : a) Eggs for hatching (a) : 1 . Of turkeys or geese 2-50 2. Other 1 00 ECU/ 1 00 kg For all exports : b) Other 1300 B. Eggs, not in shell, egg yolks : For all exports : I. Suitable for human consumption : a) Eggs, not in shell : 1 . Dried 5900 2. Other 15-00 b) Egg yolks : 1 . Liquid 2700 2. Frozen 28 00 3 . Dried 61-00 (a) Only poultry eggs which fulfil the conditions stipulated by the competent z athorities of the Euro ­ pean Communities are eligible for entry under this subheading.